           Case 3:18-cv-00569-MMD-CLB Document 170
                                               169 Filed 06/29/20
                                                         06/26/20 Page 1 of 3


 1   AARON D. FORD
     Attorney General
 2   DANIEL P. NUBEL (Bar No. 13553)
     Deputy Attorney General
 3   OFFICE OF THE ATTORNEY GENERAL
     100 North Carson Street
 4   Carson City, Nevada 89701-4717
     T: (775) 684-1225
 5   E: DNubel@ag.nv.gov

 6   James J. Pisanelli (Bar No. 4027)
     Todd L. Bice (Bar No. 4534)
 7   Jordan T. Smith (Bar No. 12097)
     PISANELLI BICE PLLC
 8   400 South 7th Street, Suite 300
     Las Vegas, Nevada 89101
 9   T: (702) 214-2100
     E: JTS@pisanellibice.com
10   Special Deputy Attorneys General
11   Martin G. Malsch, Esq., pro hac vice
     EGAN, FITZPATRICK, MALSCH & LAWRENCE, PLLC
12   1776 K Street N.W., Suite 200
     Washington, D.C. 20006
13   T: (202) 466-3106
     E: mmalsch@nuclearlawyer.com
14   Special Deputy Attorney General

15   Attorneys for Plaintiff, State of Nevada

16
                          IN THE UNITED STATES DISTRICT COURT
17
                                FOR THE DISTRICT OF NEVADA
18
19   STATE OF NEVADA,                                    Case No. 3:18-cv-00569-MMD-CBC
                   Plaintiff,
20
            vs.                                               STIPULATION TO DISMISS
21                                                              WITHOUT PREJUDICE
     UNITED STATES; et al.,
22                  Defendants.

23

24          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff State of

25   Nevada and the United States Defendants, by and through their respective undersigned

26   ///

27   ///

28   ///



                                                Page 1 of 3
Case 3:18-cv-00569-MMD-CLB Document 170 Filed 06/29/20 Page 2 of 3




    DATED THIS 29th day of June 2020.
          Case 3:18-cv-00569-MMD-CLB Document 170
                                              169 Filed 06/29/20
                                                        06/26/20 Page 3 of 3


 1                                 CERTIFICATE OF SERVICE
 2         I certify that I am an employee of the State of Nevada, Office of the Attorney
 3   General, and that on this 26th day of June, 2020, I served a true and correct copy of the
 4   foregoing STIPULATION TO DISMISS WITHOUT PREJUDICE, by U.S. District Court
 5   CM/ECF electronic service, which will send notification of such filing to the email
 6   addresses that are registered for this case.
 7
                                                            /s/ Dorene A. Wright
 8

 9

10
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28



                                              Page 3 of 3
